Citation Nr: 0206305	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  98-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Whether the Social Security Administration disability 
benefits for the veteran's daughter should be considered as 
countable income in determining the rate of nonservice-
connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to August 
1956.

This matter arises from a March 1998 decision rendered by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas, that held that the 
veteran's daughter's Social Security benefits must be 
considered as countable income in determining his pension 
rate.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in May 1998.  The veteran was scheduled 
for a hearing in December 2001 and was notified of the 
hearing date by way of a letter dated in October 2001.  A 
Report of Contact, dated in November 2001, indicates that the 
veteran said he would not be able to report for the scheduled 
hearing.  Further, the veteran requested that his claim be 
forwarded to the Board for appellate review.  He did not 
report for the scheduled hearing.  Accordingly, the veteran's 
request for a hearing is considered to be withdrawn and the 
Board will adjudicate the claim based on the evidence of 
record.  38 C.F.R. § 20.704(e) (2001).


FINDINGS OF FACT

1.  The veteran originally was awarded VA nonservice-
connected disability pension benefits in September 1988, 
effective from March 1988.

2.  The veteran reported that his second daughter was 
receiving Supplemental Security Income (SSI) benefits from 
the Social Security Administration (SSA) in May 1994.  

3.  The veteran's second daughter began receiving SSA 
disability benefits in January 1998.



CONCLUSION OF LAW

The receipt of Social Security disability benefits by the 
veteran's daughter constitutes countable income for the 
purpose of determining the amount of his nonservice-connected 
disability pension benefits.  38 U.S.C.A. § 1521 (West 1991); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his daughter's Social Security 
benefits should not be considered as countable income in 
determining his level of nonservice-connected disability 
pension benefits.  

The Secretary of Veterans Affairs shall pay to each veteran 
of a period of war who is permanently and totally disabled 
from nonservice-connected disability, pension at the rate 
prescribed.  See 38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 
3.23(a) (2001).  Payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received, unless specifically excluded.  See 
38 C.F.R. § 3.271(a) (2001).  Applicable law and regulations 
provide that the maximum rates payable for nonservice-
connected disability pension shall be reduced by the amount 
of the countable income of the veteran, which includes income 
of a child in the veteran's custody.  38 C.F.R. § 3.23(b), 
(d) (2001).  There is a rebuttable presumption that a child's 
income is reasonably available to the veteran.  38 C.F.R. 
§ 3.23(d) (2001).  Social Security disability benefits, 
whether for the veteran or his daughter are not specifically 
excluded under the provisions of 38 C.F.R. § 3.272 (2001).  

The facts in this case are not in dispute.  The veteran 
originally was awarded nonservice-connected disability 
pension benefits effective from March 1988.  The 

veteran received additional monthly benefits on behalf of his 
wife and two dependent daughters.  The amount of the 
veteran's pension varied at times over the years as income 
from his spouse's and one daughter's employment was counted 
toward his annual income.  The veteran reported in May 1994 
that his second daughter was in receipt of Supplemental 
Security Income (SSI) from the Social Security Administration 
(SSA).  

The veteran requested a copy of his DD 214 in December 1997.  
He said that he was going to apply for SSA benefits.  Later 
that same month, the veteran submitted letters from the SSA 
that notified him of his entitlement to SSA retirement 
benefits and that his second daughter was entitled to 
children's benefits.  Both entitlements were effective from 
December 1997.  The benefits for the daughter represented a 
change from the SSI benefits she previously received.

The MROC notified the veteran in March 1998 that his amount 
of pension benefits was to be reduced.  The reduction was 
based upon the receipt of SSA benefits by the veteran and his 
daughter.  The veteran submitted a notice of disagreement 
with this action that same month.  His argument was that his 
daughter's benefits should not be counted as income for him 
in determining the amount of his pension benefits.

The Board notes that the veteran's daughter was recognized by 
the RO as a helpless "child" on the basis of permanent 
incapacity for self-support before attaining the age of 18 
years.  38 U.S.C.A. § 101(4)(A)(ii) (West 1991); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.315(a), 3.356 (2001).  This action was 
taken in April 1999.  This determination does not affect the 
issue of whether her SSA benefits are counted as income for 
the veteran.

Despite the veteran's contentions to the contrary, the Social 
Security benefits received by his daughter constitute 
countable income pursuant to the provisions of 38 C.F.R. § 
3.271 because they are not otherwise specifically excluded 
under the provisions of 38 C.F.R. § 3.272.  As such, the RO 
properly included the daughter's SSA benefits as income 
attributable to the veteran. 


The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  See 
Karnas, 1 Vet. App. 308 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  Except as specifically 
noted, the new regulations are effective November 9, 2000. 

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statute and regulations, that is whether the 
veteran's daughter's SSA benefits are countable as income.  
Thus, it is not prejudicial to the veteran for the Board to 
proceed to issue a decision at this time without remanding 
the case to the RO for consideration under the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  The appeal is without legal merit and further 
development or analysis would not be productive.  See Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001); see also Sabonis, 
supra.  



								(Continued on Next 
Page)

ORDER

Since the Social Security benefits received by the veteran's 
daughter constitute countable income for nonservice-connected 
disability pension purposes, the appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

